DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                               July Term 2014

                         JEANNE E. CHARLES,
                              Appellant,

                                     v.

                         H & R BLOCK BANK,
                              Appellee.

                               No. 4D13-2895

                         [ September 10, 2014 ]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Sherwood Bauer, Jr., Judge; L.T. Case No.
562010CA003619.

    Ramon Rubio of the Law Office of Ramon Rubio, P.L., Fort Lauderdale,
for appellant.

    Wm. David Newman, Jr. of Choice Legal Group, P.A., Fort Lauderdale,
for appellee.


PER CURIAM.

   In this mortgage foreclosure case, we accept appellee’s concession that
the trial court erred in granting appellee final summary judgment because
appellee did not properly serve pleadings, including an amended
complaint, motion for summary judgment and hearing notice, on appellant
at the designated e-mail address. Accordingly, we reverse this case and
remand it to the trial court for further proceedings.

   Reversed and Remanded.

GROSS, TAYLOR and MAY, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.